Case 1:21-mc-00501-PGG Document 1-8 Filed 06/29/21 Page 1 of 3




                        Exhibit D
                    Case 1:21-mc-00501-PGG Document 1-8 Filed 06/29/21 Page 2 of 3
           Received by NSD/FARA Registration Unit 02/25/2019 7:00:47 PM
                                                                         OMB No. 1124-0005; Expires May 31,2020
u.s. Department of Justice                                              Short Form Registration Statement
Washington,   dc   20530                                                Pursuant to the Foreign Agents Registration Act of
                                                                         1938, as amended

INSTRUCTIONS. Each partner, officer, director, associate, employee, and agent of a registrant is required to file a short form registration statement
unless he engages in no activities in furtherance of the interests of the registrant's foreign principal or unless the services he renders to the registrant
are in a secretarial, clerical, or in a related or similar capacity. Compliance is accomplished by filing an electronic short form registration statement
at https://www.fafa.gov.

Privacy Act Statement. The filing of.this document is required for the Foreign Agents Registration Act of 1938, as amended, 22 U.S.C. § 611 etseq.,
for the purposes of registration under the Act and public disclosure. Provision of the information requested is mandatory, and failure to provide the
information is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement, short form
registration statement, supplemental statement, exhibit, amendment, copy of informational materials or other document or information filed with the
Attorney General under this Act is a public record open to public examination, inspection and copying during the posted business hours of the
Registration Unit in Washington, DC. Statements are also available online at the Registration Unit's webpage: https://www.fara.gov. One copy of
every such document, other than informational materials, is automatically provided to the Secretary of State pursuant to Section 6(b) of the Act, and
copies of any and all documents are routinely made available to other agencies, departments and Congress pursuant to Section 6(c) of the Act. The
Attorney General also transmits a semi-annual report to Congress on the administration of the Act which lists the names of alj agents registered under
the Act and the foreign principals they represent. This report is available to the public and online at: https://www.fara.gov.

Public Reporting Burden. Public reporting burden for this collection of information is estimated to average .429 hours per response, including the
time for reviewing instructions, searching existing data sources, gathering and maintaining die data needed, and completing and reviewing the
collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions
for reducing this burden to Chief, Registration Unit, Counterintelligence and Export Control Section, National Security Division, U.S. Department of
Justice, Washington, DC 20530; and to the Office of Information and Regulatory Affairs, Office of Management and Budget, Washington, DC 20503.


1. Name                                                                      2. Registration No.
  Amirali Handjani                                                              6162

3. Residence Address(es)                                                     4. Business Address(es)
  290 West Street, Apt 6A                                                       122 E. 42nd Street, Suite 2005
   New York, NY 10013                                                           New York, NY 10168


5. Year of Birth 1977                                                        6. If present citizenship was not acquired by birth,
                                                                                indicate when, and how acquired.
   Nationality     USA

   Present Citizenship USA

7. Occupation Senior Advisor


8. What is the name and address of the primary registrant?                      122 E. 42nd Street, Suite 2005
   Name KARV Communications, Inc.                                       Address New York, NY 10168


9. Indicate your"corinectidn‘witH the primary registrant:
          □ partner                                □ director                      □ employee                     IE1 consultant
          □ officer                                □ associate                     □ agent                        □ subcontractor
          □ other (specify)___________________________

10. List every foreign principal to whom you will render services in support ofthe primary registrant.
    The Public Investment Fund



11. Describe separately and in detail all services which you will render to the foreign principal(s) listed in'Item 10 either directly, or
    through the primary registrant listed in Item 8, and the date(s) of such services. (Ifspace is insufficient, afull insert page must be
    used.)
    Provide investor arid public relations advice and counsel by providing outreach and relationship-building to various
    stakeholders in business and the media.




                                                                                                                                              FORM NSD-6
                                                                                                                                               Revised 05/17
          Received by NSD/FARA Registration Unit 02/25/2019 7:00:47 PM
                       Case 1:21-mc-00501-PGG Document 1-8 Filed 06/29/21 Page 3 of 3
              Received by NSD/FARA Registration Unit 02/25/2019 7:00:47 PM

 12. Do any of the above described services include political activity as defined in Section 1 (o) of the Act and in the footnote below?
                         Yes 0                    No □         '
      If yes, describe separately and in detail such political activity.
      Provide investor and public relations advice and counsel by providing outreach and relationship-building to various
      stakeholders in business and the media.




 13. The services described in Items 11 and'12 are to be rendered on a
             □ full time basis                                                 G part time basis                                                  IS special basis

 14. What compensation or thing of value have you received to dateor will you receive for the above services?
             □ Salary: Amountsper____________                                                       □ Commission at%6f
             0 Salary: Not based solely on services rendered to the foreign principal(s).

             □ Fee: Amount s____________                                                            □ Other thing of value


 15. During the period beginning 60 days prior to the date of your obligation to register to thetime of filing this"statement, did you
     make any contributions of money or other things of value from your own funds or possessions and on your own behalf in
     connection with any election to political office or in connection with any primary election, convention, or caucus held to select
     candidates for any political office?      Yes □         No 0

      If yes, furnish the following information:

      Date                   Amount or Thing of Value                         Political Organization or Candidate                                      Location of Event




                                                                                  EXECUTION
In accordance with 28 U.S.C. § 1746, the undersigned swears or affinns under penalty of peijury that he/she has read the
information set forth in this registration statement and that he/she is familiar with the contents thereof and that such contents are in
their entirety true and accurate to the best of his/her knowledge and belief.


            February 25,2019                                                                        /s/ Amirali Handjani                                            eSigned
                         (Date ofsignature)                                                                                 (Signature)




Footnote: "Political activity," as defined in Section l(o) of the Act, means any activity which' the person engaging in believes will, or that th'e'person intends to, in any way influence
any agency or official of the Government of the United States or any section of the public within the United States with reference to formulating, adopting, or changing the
domestic or foreign policies of the United States or with reference to the political or public interests, policies, or relations of a government of a foreign country or a foreign political
party. '




             Received by NSD/FARA Registration Unit 02/25/2019 7:00:47 PM
